ATTORNEY GENERAL OF TEXAS
                                           GREG       ABBOTT




                                             November 6,2008



The Honorable Elton R. Mathis                         Opinion No. GA-0681
Waller County Criminal District Attorney
846 Sixth Street, Suite # 1                           Re: Whether the Waller County Appraisal District
Hempstead, Texas 77445                                Office must be physically located within the
                                                      boundaries of Waller County (RQ-0715-GA)

Dear Mr. Mathis:

       The office of the Waller County Appraisal District (the "Appraisal District") is located in
Fort Bend County.! You ask whether the Appraisal District's office must be physically located in
Waller County, "and if so, by what time period should the office be moved to Waller County."
Request Letter, supra note 1, at 1.

        Tax Code section 6.05(a) requires that, "[e]xcept as authorized by [s]ubsection (b) of this
section, each appraisal district" must "establish an appraisal office." TEx. TAX CODE ANN. § 6.05(a)
(Vernon 2008). Further, "[t]he appraisal office must be located in the county for which the district
is established," although the appraisal district "may establish branch appraisal offices outside the
county." Id; see also id § 6.01(a) (establishing an appraisal district in each county). Section 6.05(b)
excepts from subsection (a)'s requirements the board of directors of an appraisal district that
contracts "with an appraisal office in another district ... to perform the duties ofthe appraisal office
for the district." Id. § 6.05(b).

        You do not indicate that the Appraisal District's board ofdirectors has entered a contract with
an appraisal office in another district to perform appraisal duties for the district; consequently, the
Appraisal District is not excepted from the requirement in section 6.05(a) that its primary office be
located in Waller County. And you do not indicate that the office located in Fort Bend County is a
branch office. We must conclude, therefore, that the Appraisal District's primary office must be
located in Waller County.

       You then ask how soon the Appraisal District must move its office to Waller County.
Section 6.05(a) is mandatory and does not include a grace period. Thus, the Appraisal District has


        lSee Letter from Honorable Elton R. Mathis, Waller County Criminal District Attorney, to Honorable Greg
Abbott, Attorney General of Texas, at 1 (May 15, 2008) (on file with the Opinion Committee, also available at
www.texasattorneygeneral.gov) [hereinafter Request Letter].
The Honorable Elton R. Mathis - Page 2              (GA-0681)




an existing, mandatory duty to locate its primary office in Waller County, and until it does so, the
location of the Appraisal District's primary office will not comply with section 6.05(a). See Tex.
Att'yGen. Ope No. JM-72 (1983) at2 (concluding, based upon a general statement about the powers
of quasi municipal corporations and other non-municipal political subdivisions in Tri-City Fresh
Water Supply Dist. No.2 v. Mann, 142 S.W.2d 945, 948 (Tex. 1940), that an appraisal district may
exercise only those powers that are expressly delegated to it by the constitution or statutes and those
necessarily implied from such express powers).
The Honorable Elton R. Mathis - Page 3            (GA-0681)



                                       SUMMARY

                       Under Tax Code section 6.05, an appraisal district's office
              must be located within the county for which the district is established,
              unless (1) the office is a branch office or (2) the appraisal district has
              entered an interlocal contract with an appraisal office in another
              district to perform appraisal duties for the district. In the absence of
              either ofthese two exceptions, the Waller County Appraisal District's
              primary office must be located in Waller County. Until the primary
              office is located in Waller County, the Appraisal District will not
              comply with section 6.05.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee